Case 21-03759   Doc 21   Filed 04/15/21 Entered 04/15/21 14:52:09   Desc Main
                           Document     Page 1 of 7
Case 21-03759   Doc 21   Filed 04/15/21 Entered 04/15/21 14:52:09   Desc Main
                           Document     Page 2 of 7
Case 21-03759   Doc 21   Filed 04/15/21 Entered 04/15/21 14:52:09   Desc Main
                           Document     Page 3 of 7
Case 21-03759   Doc 21   Filed 04/15/21 Entered 04/15/21 14:52:09   Desc Main
                           Document     Page 4 of 7
Case 21-03759   Doc 21   Filed 04/15/21 Entered 04/15/21 14:52:09   Desc Main
                           Document     Page 5 of 7
Case 21-03759   Doc 21   Filed 04/15/21 Entered 04/15/21 14:52:09   Desc Main
                           Document     Page 6 of 7
Case 21-03759   Doc 21   Filed 04/15/21 Entered 04/15/21 14:52:09   Desc Main
                           Document     Page 7 of 7
